Exhibit SEVENTH MODIFICATION AND AMENDMENT AGREEMENT THIS SEVENTH MODIFICATION AND AMENDMENT AGREEMENT (this “Agreement”) is made this 30th day of April, 2009, but is effective as of March 31, 2009, by and between BAY NATIONAL BANK, a national banking association (the “Bank”), HEMAGEN DIAGNOSTICS, INC., a Delaware corporation, and REAGENTS APPLICATIONS, INC., a Delaware corporation (collectively, the “Borrower”). Recitals A.The Bank and the Borrower entered into a Loan and Security Agreement dated September 26, 2002 (the “Original Loan Agreement”) in connection with the extension of credit by the Bank to the Borrower. B.The Bank and the Borrower entered into a First Modification and Amendment Agreement dated March 16, 2004 (the “First Amendment”). C.The Bank and the Borrower entered into a Second Modification and Amendment Agreement dated March, 2005 (the “Second Amendment”). D.The Bank and the Borrower entered into a third modification and amendment agreement (which was mistakenly titled “Second Modification and Amendment Agreement”) dated June 24, 2005 (the “Third Amendment”). E.The Bank and the Borrower entered into a Fourth Modification and Amendment Agreement dated March, 2006 (the “Fourth Amendment”). F.The Bank and the Borrower entered into a Fifth Modification and Amendment Agreement dated March 30, 2007 (the “Fifth Amendment”). G.The Bank and the Borrower entered into a Sixth Modification and Amendment Agreement dated March 31, 2008 (the “Sixth Amendment”). The Original Loan Agreement, as amended by the First Amendment, Second Amendment, Third Amendment, Fourth Amendment, Fifth Amendment, Sixth Amendment and this Agreement, is hereafter referred to as the “Loan Agreement.” H.The Borrower has requested the Bank make certain amendments or modifications to the Loan Agreement, and the Bank is willing to do so upon the express terms and conditions stated herein. I.In general, the Bank has agreed to extend the term of the Line of Credit (subject to acceleration as provided in the Loan Agreement), subject to the terms and conditions expressly provided below. J.All capitalized terms used in this Agreement not otherwise defined shall have the meanings set forth in the Loan Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is acknowledged, the parties hereto agree as follows. 1.Amounts Due; No Defenses. Each Borrower hereby acknowledges and agrees that as of March 31, 2009, the outstanding principal balance due under the Line of Credit Note was Four Hundred Seventy-Five Thousand Dollars ($475,000), with an additional Twenty-Five Thousand Dollars ($25,000) available to be disbursed by the Bank, and that there are no setoffs, defenses or counterclaims against the Bank or with respect to the Line of Credit Note or any other document, instrument or matter now existing, executed, issued or delivered in connection with the indebtedness evidenced by the Line of Credit Note. 2.Modification.
